 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00130-JAD-PAL-1
 4
                   Plaintiff,                          ORDER
 5
            v.                                               ECF No. 31
 6
     BRENDON MCCORMICK,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing hearing currently scheduled for

11   Monday, March 18, 2019 at 11:00 a.m., be vacated and continued to ________________    at the
                                                                       April 8, 2019, at the
12   hour of
     hour of ___:___
             10:00 a.m.
                     __.m.

13         DATED
          DATED   this
                this   ___day
                     13th  day of March,
                                  March, 2019.
                                         2019.
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
